         Case 1:20-cv-03677-LGS-KHP
           Case                      Document
                 1:20-cv-03677-LGS Document 10 11Filed
                                                    Filed 06/02/20Page
                                                       06/01/20     Page
                                                                       1 of1 1of 1




Ian Shapiro
T: +1 212 479 6441
ishapiro@cooley.com


                                                         APPLICATION GRANTED.
June 1, 2020
                                                         The 1me to answer or otherwise respond to the
                                                         Complaint is adjourned to July 6, 2020.
Via CM/ECF
                                                         Dated: June 2, 2020
The Honorable Lorna G. Schofield                                New York, New York
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Mahood v. Noom, Inc., Case No. 1:20-cv-03677 (S.D.N.Y.)
         Request for Extension of Time to Respond to Complaint

Dear Judge Schofield:

My firm represents Noom, Inc. (“Defendant”) in the above-referenced action. Defendant respectfully
requests a 30-day extension of time to respond to the Complaint.

Defendant’s deadline to answer or otherwise respond to the complaint is presently due on June 5, 2020.
The requested extension is the first request for an extension of time.

On May 12, 2020, Plaintiff Geraldine Mahood initiated the action by filing the Complaint (ECF No. 1). The
parties have been in recent communication and Defendant has requested, and Plaintiff has consented to,
a thirty (30) day extension of time, up to and including July 6, 2020, for Defendant to investigate and respond
to the Complaint. The request does not affect any other scheduled dates.

Respectfully submitted,

/s/ Ian Shapiro

Ian Shapiro



IS/dsf




                                 Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                      t: (212) 479-6000 f: (212) 479-6275 cooley.com
